DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 9, in the reply filed on Nov. 9, 2020, is acknowledged.  The traversal is on the ground(s) that the International Searching Authority found Unity of Invention to be present.  This is not persuasive because the Examiners at the United States Patent and Trademark Office make their determinations independent of the International Searching Authority (ISA).
The Examiner provided evidence to demonstrate that the shared technical feature is not free of the prior art, and therefore, the claims do not have unity of invention according to PCT Rule 13.2.  Furthermore, the ISA found that none of the claims were novel or inventive, therefore, they are in agreement that there was no novel and non-obvious technical feature in the claims.  For this reason the restriction for lack of unity is deemed proper.  The Applicant is reminded that unity of invention will be re-evaluated at each round of prosecution and at such a time that a claim is found to be allowable, then all claims requiring the same allowable technical feature will be rejoined because unity of invention will have been restored.
Claims 1-13 are pending, claims 4-8 and 10-13 are withdrawn for being directed to non-elected inventions, and claims 1-3 and 9 are examined in this Office Action.

Claim Interpretation/Terminology
	The claims use the latin terms “Allium ampeloprasum” and “Allium sativum” to refer to leek and garlic, respectively.  The Examiner will use the words “leek” and “garlic” to encompass identical scope as these latin terms.
Claim 1 is directed to an interspecific hybrid plant “derived from” a garlic x leek cross, wherein the hybrid plant is “capable” of producing seed and contains nuclear genomic material derived from both leek and garlic, and wherein the hybrid plant is “obtainable” from an interspecific hybrid plant “as deposited” under accession number NCIMB 42564.  
With regard to “derived from” this means that the claimed hybrid plant must have a garlic x leek ancestor in its lineage (or for applying prior art the plant must be indistinguishable from plant having a garlic x leek ancestor in its lineage), because “derived from” allows for an unlimited number of generations of breeding between this recited cross and the claimed plant, and furthermore, this is the first step in the process by which the deposited seeds were made.  It is also clear that the Applicant intends “interspecific hybrid” to apply to generations beyond the F1 progeny of the original cross in light of their examples which include back-crossing to leek and in light of claim 2 which only requires 35 out of 65 polymorphisms to be heterozygous in the claimed plant.
With regard to “capable”, the specification defines “capable of producing seeds” as “capable of sexual reproduction, either by self-pollinating or cross pollinating” (see page 6 of the specification).  Therefore, this requires the plant to produce viable pollen or to be female-fertile.
With regard to the claimed plant being “obtainable” from a plant “as deposited” under the recited accession, “as deposited” has issues of indefiniteness, because “as” is a 
Claim 2 is directed to a plant that is heterozygous for at least “35 markers selected from the group consisting of” SEQ ID NOs: 1-65 and it is unclear if this means that the claimed plant must comprise 35 of the recited sequences in their entirety (meaning having 100% identity to the full length of the recited sequence) or if this only requires the presence of 35 loci identifiable by the recited sequence and having the specific nucleotides listed as polymorphic in Table 5 (see rejection under 35 USC 112B, below).  Claim 3 has the same issue because it is unclear if a marker that is “represented by” one of the recited sequences is required to comprise the full length of the sequence (see rejection under 35 USC 112B, below).

Claim Objections
Claims 1-3 and 9 are objected to because of the following informalities:  
Claim 1 recites “hybrid plant as deposited under accession number NCIMB 42564”, however the specification discloses this to be a seed deposit.  Applicant is advised to replace “hybrid plant” with “seed”.
Claims 2 and 3 do not use consistent format for the sequence identifiers (i.e. colon  vs. decimal); furthermore, the format is not the format set forth in 37 CFR 1.821 which states: “reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the 
Claim 9 is lacking an oxford comma between “somatic embryos” and “or zygotic embryos”.  Furthermore, claim 9 is using plurals for all the claimed products.  This is not an objection; however, the applicant should be aware that if they would like the claim to encompass an individual seed or an individual plant part, then they should amend the claim to recite a singular seed or a singular part.  One suggestion is to use “at least one seed” or “at least one part” or similar language. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Indefiniteness
Claim 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
Claim 1 is directed to an interspecific hybrid plant derived from a cross between an Allium ampeloprasum plant and an Allium sativum plant wherein said hybrid plant contains nuclear genomic material derived from both said Allium ampeloprasum plant and said Allium sativum plant.  As discussed, above, in the claim interpretation, the Examiner interprets this to be inclusive of any hybrid plant having a garlic x leek ancestor in its lineage.  However, the limitation that the plant must contain “nuclear genomic material derived from” both garlic and leek renders this claim indefinite, because it is unclear how one would distinguish any particular nuclear genomic material as being “garlic” or being “leek”.  All genomic DNA is made up of guanine, adenosine, thymine, and cytosine (G, A, T, and C), and it is unclear what would identify a particular piece of genomic DNA as being “garlic” or being “leek”, especially since the garlic genome has not been completely sequenced and the leek genome has hardly had any sequence published for it.  The specification states that “nuclear genomic material” is inclusive of genes contained in the nuclear DNA, and non-coding DNA such as epigenetic 
Claim 1 is directed to an interspecific hybrid plant that is obtainable from an interspecific hybrid plant as deposited under accession number NCIMB 42564.  It is unclear what is meant by “obtainable from” and it is also unclear what is meant by a “… plant as deposited under accession number…”.  The word “as” is used to introduce an example; see definitions and examples in the Merriam-Webster online definition of “as” (included with references listed on the PTO form 892).  For this reason, the claimed plant must be “obtainable from” an interspecific hybrid plant that is similar enough to plants of the accession that the deposited plants can be considered to be exemplary.  Does this mean the plant should retain portions of the genomic DNA from the deposit?  If so, which portions?  Does this mean the plant should retain certain characteristics from the deposited plants?  If so, which characteristics?  Is it sufficient to have the recited allicin content?  Or is something further necessary? In addition, it is unclear what seeds were deposited (see request for information under 37 CFR 1.105, below).  If there is variation between the deposited seeds, then what structures or characteristics of the deposited seeds would need to be present for a plant to be considered “as” deposited under the recited accession. With regard to “obtainable from”, does this mean the claimed plant is clonally propagated from the deposited plant?  Or could the claimed plant be distally related to the deposited plant?  How many process steps, including breeding steps, are allowed between the deposited plant and the claimed plant for the claimed plant to be “obtainable” from the deposited plant.
Claim 2 requires that the claimed plant is “heterozygous for at least 35 markers selected from the group consisting of SEQ ID No: 1 to SEQ ID No. 65” and claim 3 

Inadequate Written Description
Claims 1-3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are broadly drawn to an interspecific hybrid plant derived from a cross between an Allium ampeloprasum plant and an Allium sativum plant, wherein said hybrid plant is capable of producing seed and contains nuclear genomic material derived from both said Allium ampeloprasum plant and said Allium sativum plant, wherein said interspecific hybrid plant contains at least 250 mg/kg of allicin when determined in a white part of a leaf sheet of the plant and further wherein said 
The Applicants describe two hybrid garlic/leek plants, Fzl-21 and Fzl-28, having 650 and 90 mg allicin/kg fresh weight, respectively (see Table 1 on page 16) and they describe the allicin content of leek to be around 100 mg/kg and for garlic around 5400 mg/kg (see page 7).  They describe varying amounts of specific chemicals and various levels of characteristic garlic odor for an assortment of hybrid plants (see Tables 3 and 4 on pages 18-19).  They describe a population of hybrid plants referred to as “BC1” plants, and this appears to refer to plants generated by backcrossing the F1 hybrids to leek plants (see Example 3 on page 20).  The describe 21 lines of leek back-crossed hybrids that were determined to have garlic DNA present by using SNP markers (see page 20).  They describe a surprising finding that 151 markers grouped into 16 linkage groups rather than the expected 8 chromosomal groups (see page 20).  This would indicate allopolyploidy due to the inter-species hybridization (see Alix et al (Annals of Botany (2017) Vol. 120; pp. 183-194); specifically page 185, right column).
The Applicants do not describe the allicin levels for any hybrid plants other than Fzl-21 and Fzl-28.  They do not expressly state what type of hybrids Fzl-21 and Fzl-28 are; i.e. are they F1 hybrids from a garlic x leek cross or are the BC1 progeny having been backcrossed to either garlic or leek?  They Applicants do not describe the heterozygosity 
The Applicants have therefore only described one single hybrid plant having at least 250 mg/kg of allicin (Fzl-21).  This single plant reduced to practice and in the Applicants’ possession at the time of filing is not sufficient to provide an adequate written description for the genus of any hybrid plant derived from a garlic x leek cross and “obtainable” from a plant “as deposited” under accession number NCIMB 42564.
With regard to the heterozygosity of the markers recited in claims 2 and 3, the Applicant has not specifically described reduction to practice of even one single hybrid plant having this recited heterozygosity and also having at least 250 mg/kg of allicin.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Cappellen et al (WO 2010/007059).
The claims are directed to an interspecific hybrid plant derived from a cross between an Allium ampeloprasum plant and an Allium sativum plant, wherein said hybrid plant is capable of producing seed and contains nuclear genomic material derived from both said Allium ampeloprasum plant and said Allium sativum plant, wherein said interspecific hybrid plant contains at least 250 mg/kg of allicin when determined in a white part of a leaf sheet of the plant and further wherein said interspecific hybrid plant is obtainable from an interspecific hybrid plant as deposited under accession number NCIMB 42564 (claim 1); including wherein the plant is heterozygous for at least 35 markers selected from the group consisting of SEQ ID NOs: 1-65 (claim 2), including wherein the plant is heterozygous for each of the markers of SEQ ID NOs: 1-65 (claim 3), and to parts, seeds, pollen, egg cells, protoplasts, callus, cultured cells, cultured tissues, somatic embryos, or zygotic embryos of said plant (claim 9).
The current claim language does not clearly require 100% identity to the recited sequences (see rejection under 35 USC 112B, above).  Furthermore, the Examiner searched a random sampling of some of these sequences and found 100% matches in publicly available celery (see alignments, below):

ALIGNMENT WITH SEQ ID NO: 5
RESULT 1
CL766614
LOCUS       CL766614                 330 bp    DNA     linear   GSS 16-MAY-2010
DEFINITION  GGAOB271 Garlic PCR product Allium sativum genomic, genomic survey
            sequence.
ACCESSION   CL766614
VERSION     CL766614.1
DBLINK      BioSample: SAMN00182581
KEYWORDS    GSS.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 330)
  AUTHORS   Zewdie,Y., Havey,M.J., Prince,J.J. and Jenderek,M.M.
  TITLE     The First Genetic Linkages among Molecular Markers and
            Morphological Traits in Garlic (Allium sativum L.)
  JOURNAL   Unpublished (2004)
COMMENT     Contact: Jenderek MM
            National Arid Land Plant Genetic Resource Unit
            USDA-ARS
            9611 S. Riverbend, Parlier, CA 93648, USA
            Tel: 559-596-2980
            Fax: 559-596-2981
            Email: mjenderek@fresno.ars.usda.gov
            Class: PCR product.
FEATURES             Location/Qualifiers
     source          1..330
                     /organism="Allium sativum"
                     /mol_type="genomic DNA"
                     /cultivar="PI 540316, a natural hybrid segregating for
                     male fertility and other morphological traits"
                     /db_xref="taxon:4682"
                     /tissue_type="seedling leaves"
                     /clone_lib="SAMN00182581 Garlic PCR product"
                     /note="Vector: pGEM-T Easy (Promega); Site_1: EcoRI (5');
                     Site_2: EcoRI (3'); Primers derived from sequences from
                     the normalized cDNA library of onion, ONGI (available at
                     TIGR). ONGI was synthesized by combining equal molar
                     amounts of mRNA from callus, roots, and young bulbs.
                     Normalization to enrich for low-copy transcripts was
                     completed by proprietary techniques of Invitrogen."

  Query Match             100.0%;  Score 196.6;  DB 156;  Length 330;
  Best Local Similarity   97.5%;  
  Matches  196;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACCCRCTMMTCGGATTCTGGCGCCACATTGGCACCTCCCAGTCCTTGRTCTTCTTCGAAT 60
              ||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 ACCCACTMMTCGGATTCTGGCGCCACATTGGCACCTCCCAGTCCTTGRTCTTCTTCGAAT 182

Qy         61 GGGGCCCTGACYGCATCACYGGRTCCCGCATTGTCCCGACYAAAGAGGCKRACAGTTATG 120

Db        183 GGGGCCCTGACYGCATCACTGGRTCCCGCATTGTCCCGACCAAAGAGGCGGACAGTTATG 242

Qy        121 GAGTTGTTAAAGTTCCTTTCTTGTGGCTAGSGATATCAAAGGAAGGAGAGGCGGTGAGTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 GAGTTGTTAAAGTTCCTTTCTTGTGGCTAGSGATATCAAAGGAAGGAGAGGCGGTGAGTT 302

Qy        181 ATTGGTTGGAGGAAGAGGATC 201
              |||||||||||||||||||||
Db        303 ATTGGTTGGAGGAAGAGGATC 323

ALIGNMENT WITH SEQ ID NO: 7

RESULT 1
CL766602
LOCUS       CL766602                 418 bp    DNA     linear   GSS 16-MAY-2010
DEFINITION  GGACAFC74+ACAAH76 Garlic PCR product Allium sativum genomic,
            genomic survey sequence.
ACCESSION   CL766602
VERSION     CL766602.1
DBLINK      BioSample: SAMN00182581
KEYWORDS    GSS.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 418)
  AUTHORS   Zewdie,Y., Havey,M.J., Prince,J.J. and Jenderek,M.M.
  TITLE     The First Genetic Linkages among Molecular Markers and
            Morphological Traits in Garlic (Allium sativum L.)
  JOURNAL   Unpublished (2004)
COMMENT     Contact: Jenderek MM
            National Arid Land Plant Genetic Resource Unit
            USDA-ARS
            9611 S. Riverbend, Parlier, CA 93648, USA
            Tel: 559-596-2980
            Fax: 559-596-2981
            Email: mjenderek@fresno.ars.usda.gov
            Class: PCR product.
FEATURES             Location/Qualifiers
     source          1..418
                     /organism="Allium sativum"
                     /mol_type="genomic DNA"
                     /cultivar="PI 540316, a natural hybrid segregating for
                     male fertility and other morphological traits"
                     /db_xref="taxon:4682"
                     /tissue_type="seedling leaves"
                     /clone_lib="SAMN00182581 Garlic PCR product"
                     /note="Vector: pGEM-T Easy (Promega); Site_1: EcoRI (5');
                     Site_2: EcoRI (3'); Primers derived from sequences from
                     the normalized cDNA library of onion, ONGI (available at
                     TIGR). ONGI was synthesized by combining equal molar
                     amounts of mRNA from callus, roots, and young bulbs.
                     Normalization to enrich for low-copy transcripts was


  Query Match             100.0%;  Score 186;  DB 156;  Length 418;
  Best Local Similarity   82.5%;  
  Matches  165;  Conservative   35;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGCCATYRAGAAAATCTTRAYYSRTAACAGTAAAGGAATYAACTRTCARATYYWRTCRA 60
              |||||||::||||||||||:|::::|||||||||||||||:||||:|||:||::::||:|
Db        219 AAGCCATTGAGAAAATCTTAACCCATAACAGTAAAGGAATCAACTATCAAATTCTGTCGA 278

Qy         61 ATCYAGAATTTCWMGCAGAAGGCACTRCAATTGAAGATTTRTTCAARCCAGATCRTGTAC 120
              |||:||||||||::||||||||||||:|||||||||||||:|||||:|||||||:|||||
Db        279 ATCCAGAATTTCTAGCAGAAGGCACTGCAATTGAAGATTTGTTCAAGCCAGATCGTGTAC 338

Qy        121 TGAYYGGYGGACGTGAAACKCYCGAMRGGCARAAGGCRKTTMRAGCRCTTAAAGCGGTGT 180
              |||::||:|||||||||||:|:|||::||||:|||||::||::|||:|||||||||||||
Db        339 TGATCGGCGGACGTGAAACGCCCGAAGGGCAGAAGGCGGTTCAAGCGCTTAAAGCGGTGT 398

Qy        181 ATGCTAATTGGGTGCCTGAA 200
              ||||||||||||||||||||
Db        399 ATGCTAATTGGGTGCCTGAA 418


ALIGNMENT WITH SEQ ID NO: 15

RESULT 1
FS224430/c
LOCUS       FS224430                 572 bp    mRNA    linear   EST 24-FEB-2012
DEFINITION  FS224430 Allium sativum stem cDNA library Allium sativum cDNA clone
            EPP005KGAA12S001992, mRNA sequence.
ACCESSION   FS224430
VERSION     FS224430.1
DBLINK      BioSample: SAMN00792275
KEYWORDS    EST.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 572)
  AUTHORS   Kim,D.W., Jung,T.S., Nam,S.H., Kwon,H.R., Kim,A., Chae,S.H.,
            Choi,S.H., Kim,D.W., Kim,R.N. and Park,H.S.
  TITLE     GarlicESTdb: An online database and mining tool for garlic EST
            sequences
  JOURNAL   BMC Plant Biol. 9, 61 (2009)
   PUBMED   19445732
COMMENT     Contact: Hong Seog Park
            Genome Research Center
            Korea Research Institute of Bioscience and Biotechnology
            52 Oun-dong, Yusong-gu, Daejeon, Chung Nam 305-806, Korea
            Email: URL: http://grc.kribb.re.kr
            Genome Research, Korea Research Institute of Bioscience and
            Biotechnology
            52 Oun-dong, Yusong-gu, Daejeon, Chung Nam, 305-333, Korea.

     source          1..572
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /clone="EPP005KGAA12S001992"
                     /tissue_type="stem"
                     /clone_lib="SAMN00792275 Allium sativum stem cDNA library"

  Query Match             100.0%;  Score 177.6;  DB 110;  Length 572;
  Best Local Similarity   99.4%;  
  Matches  177;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCGGTAGTCATACTCGTCGAAGTACGCTCTTCTCTGCTCTTTCGACAGCTTCTGTAGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        528 CTCGGTAGTCATACTCGTCGAAGTACGCTCTTCTCTGCTCTTTCGACAGCTTCTGTAGCT 469

Qy         61 GCGATTTTTTCAATGGCTTGAAAGGTGGGAGAGAATCATAYTCATCTTCTTCTTCAAAAT 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        468 GCGATTTTTTCAATGGCTTGAAAGGTGGGAGAGAATCATATTCATCTTCTTCTTCAAAAT 409

Qy        121 CATCAAAATCGAACTCATCGAGATCAATATCGGAGTCGACGCCATTATCGCCTTGTTC 178
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        408 CATCAAAATCGAACTCATCGAGATCAATATCGGAGTCGACGCCATTATCGCCTTGTTC 351


ALIGNMENT WITH SEQ ID NO: 15


RESULT 1
JV284335
LOCUS       JV284335                 241 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene57070_All.Ascvb, mRNA sequence.
ACCESSION   JV284335
VERSION     JV284335.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 241)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 241)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China

            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..241
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 177.6;  DB 672;  Length 241;
  Best Local Similarity   99.4%;  
  Matches  177;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCGGTAGTCATACTCGTCGAAGTACGCTCTTCTCTGCTCTTTCGACAGCTTCTGTAGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 CTCGGTAGTCATACTCGTCGAAGTACGCTCTTCTCTGCTCTTTCGACAGCTTCTGTAGCT 123

Qy         61 GCGATTTTTTCAATGGCTTGAAAGGTGGGAGAGAATCATAYTCATCTTCTTCTTCAAAAT 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        124 GCGATTTTTTCAATGGCTTGAAAGGTGGGAGAGAATCATATTCATCTTCTTCTTCAAAAT 183

Qy        121 CATCAAAATCGAACTCATCGAGATCAATATCGGAGTCGACGCCATTATCGCCTTGTTC 178
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 CATCAAAATCGAACTCATCGAGATCAATATCGGAGTCGACGCCATTATCGCCTTGTTC 241






ALIGNMENT WITH SEQ ID NO: 21
RESULT 1
CL766609
LOCUS       CL766609                 577 bp    DNA     linear   GSS 16-MAY-2010
DEFINITION  GGACAHH57+ACAGD43 Garlic PCR product Allium sativum genomic,
            genomic survey sequence.
ACCESSION   CL766609
VERSION     CL766609.1
DBLINK      BioSample: SAMN00182581
KEYWORDS    GSS.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 577)
  AUTHORS   Zewdie,Y., Havey,M.J., Prince,J.J. and Jenderek,M.M.
  TITLE     The First Genetic Linkages among Molecular Markers and
            Morphological Traits in Garlic (Allium sativum L.)
  JOURNAL   Unpublished (2004)

            National Arid Land Plant Genetic Resource Unit
            USDA-ARS
            9611 S. Riverbend, Parlier, CA 93648, USA
            Tel: 559-596-2980
            Fax: 559-596-2981
            Email: mjenderek@fresno.ars.usda.gov
            Class: PCR product.
FEATURES             Location/Qualifiers
     source          1..577
                     /organism="Allium sativum"
                     /mol_type="genomic DNA"
                     /cultivar="PI 540316, a natural hybrid segregating for
                     male fertility and other morphological traits"
                     /db_xref="taxon:4682"
                     /tissue_type="seedling leaves"
                     /clone_lib="SAMN00182581 Garlic PCR product"
                     /note="Vector: pGEM-T Easy (Promega); Site_1: EcoRI (5');
                     Site_2: EcoRI (3'); Primers derived from sequences from
                     the normalized cDNA library of onion, ONGI (available at
                     TIGR). ONGI was synthesized by combining equal molar
                     amounts of mRNA from callus, roots, and young bulbs.
                     Normalization to enrich for low-copy transcripts was
                     completed by proprietary techniques of Invitrogen."

  Query Match             100.0%;  Score 171.6;  DB 156;  Length 577;
  Best Local Similarity   94.3%;  
  Matches  166;  Conservative   10;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATCCACATGCAGAACAAAAGGCTCAAAMYGTACACCGGCAACTACGACCAGTACGTCCA 60
              ||||||||||||||||||||||||||||::||||||||||||||||||||||||||||||
Db          1 CATCCACATGCAGAACAAAAGGCTCAAAATGTACACCGGCAACTACGACCAGTACGTCCA 60

Qy         61 RACCCGCGCCGAGCTYGAGGAAAACCAAATGAAGCAGTACCGMTGGGAGCAGGAGCRGAT 120
              :||||||||||||||:||||||||||||||||||||||||||:|||||||||||||||||
Db         61 AACCCGCGCCGAGCTTGAGGAAAACCAAATGAAGCAGTACCGATGGGAGCAGGAGCRGAT 120

Qy        121 CGCCAACATGAARGARTACATYGCCCGCTTCGGCCAYGGGTCYGCCAAACTGGCCC 176
              ||||||||||||:||:|||||:||||||||||||||:|||||:|||||||||||||
Db        121 CGCCAACATGAAGGAGTACATTGCCCGCTTCGGCCATGGGTCTGCCAAACTGGCCC 176


ALIGNMENT WITH SEQ ID NO: 21

RESULT 1
JV309692
LOCUS       JV309692                 938 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene9928_All.Ascvb, mRNA sequence.
ACCESSION   JV309692
VERSION     JV309692.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum

            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 938)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 938)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..938
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             97.9%;  Score 168;  DB 672;  Length 938;
  Best Local Similarity   93.1%;  
  Matches  162;  Conservative   11;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          3 TCCACATGCAGAACAAAAGGCTCAAAMYGTACACCGGCAACTACGACCAGTACGTCCARA 62
              |||||||||||||||||| |||||||::||||||||||||||||||||||||||||||:|
Db          1 TCCACATGCAGAACAAAAAGCTCAAAATGTACACCGGCAACTACGACCAGTACGTCCAAA 60

Qy         63 CCCGCGCCGAGCTYGAGGAAAACCAAATGAAGCAGTACCGMTGGGAGCAGGAGCRGATCG 122
              |||||||||||||:||||||||||||||||||||||||||:|||||||||||||:|||||
Db         61 CCCGCGCCGAGCTCGAGGAAAACCAAATGAAGCAGTACCGATGGGAGCAGGAGCAGATCG 120

Qy        123 CCAACATGAARGARTACATYGCCCGCTTCGGCCAYGGGTCYGCCAAACTGGCCC 176
              ||||||||||:||:|||||:||||||||||||||:|||||:|||||||||||||
Db        121 CCAACATGAAGGAGTACATTGCCCGCTTCGGCCATGGGTCTGCCAAACTGGCCC 174





ALIGNMENT WITH SEQ ID NO: 21

RESULT 4
FS223517
LOCUS       FS223517                 645 bp    mRNA    linear   EST 24-FEB-2012

            EPP005KGAA12S001039, mRNA sequence.
ACCESSION   FS223517
VERSION     FS223517.1
DBLINK      BioSample: SAMN00792275
KEYWORDS    EST.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 645)
  AUTHORS   Kim,D.W., Jung,T.S., Nam,S.H., Kwon,H.R., Kim,A., Chae,S.H.,
            Choi,S.H., Kim,D.W., Kim,R.N. and Park,H.S.
  TITLE     GarlicESTdb: An online database and mining tool for garlic EST
            sequences
  JOURNAL   BMC Plant Biol. 9, 61 (2009)
   PUBMED   19445732
COMMENT     Contact: Hong Seog Park
            Genome Research Center
            Korea Research Institute of Bioscience and Biotechnology
            52 Oun-dong, Yusong-gu, Daejeon, Chung Nam 305-806, Korea
            Email: URL: http://grc.kribb.re.kr
            Genome Research, Korea Research Institute of Bioscience and
            Biotechnology
            52 Oun-dong, Yusong-gu, Daejeon, Chung Nam, 305-333, Korea.
FEATURES             Location/Qualifiers
     source          1..645
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /clone="EPP005KGAA12S001039"
                     /tissue_type="stem"
                     /clone_lib="SAMN00792275 Allium sativum stem cDNA library"

  Query Match             77.6%;  Score 133.2;  DB 110;  Length 645;
  Best Local Similarity   80.1%;  
  Matches  141;  Conservative   11;  Mismatches   24;  Indels    0;  Gaps    0;

Qy          1 CATCCACATGCAGAACAAAAGGCTCAAAMYGTACACCGGCAACTACGACCAGTACGTCCA 60
              |||||||||||| ||||||| |||||||::|||||| || ||||| || || || || ||
Db        329 CATCCACATGCAAAACAAAAAGCTCAAAATGTACACTGGGAACTATGATCAATATGTTCA 388

Qy         61 RACCCGCGCCGAGCTYGAGGAAAACCAAATGAAGCAGTACCGMTGGGAGCAGGAGCRGAT 120
              :|| || || |||||:|| |||||||||||||| |||||| |:|||||||| ||||: ||
Db        389 AACACGTGCAGAGCTTGAAGAAAACCAAATGAAACAGTACAGATGGGAGCAAGAGCAAAT 448

Qy        121 CGCCAACATGAARGARTACATYGCCCGCTTCGGCCAYGGGTCYGCCAAACTGGCCC 176
              ||| ||||||||:||:|||||:||||| || || ||:|||||:|| ||| | ||||
Db        449 CGCTAACATGAAGGAGTACATCGCCCGATTTGGTCACGGGTCTGCAAAATTAGCCC 504


ALIGNMENT WITH SEQ ID NO: 29


JV286870
LOCUS       JV286870                 357 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene5938_All.Ascvb, mRNA sequence.
ACCESSION   JV286870
VERSION     JV286870.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 357)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 357)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..357
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 200.2;  DB 672;  Length 357;
  Best Local Similarity   99.0%;  
  Matches  199;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAAAAGGTAAGGGTATTTCGTCGTCGGCGCTACCCTACAAGAGAACCCCACCTAGCTGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         36 CAAAAGGTAAGGGTATTTCGTCGTCGGCGCTACCCTACAAGAGAACCCCACCTAGCTGGG 95

Qy         61 TCAAAACCAAGCCCGAAGAGGTCCAGGAGCAAATATGTAARTTTGCAAAGAAGGGTCTAA 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db         96 TCAAAACCAAGCCCGAAGAGGTCCAGGAGCAAATATGTAAGTTTGCAAAGAAGGGTCTAA 155

Qy        121 CACCATCTCAAATTGGTGTTATTCTCCGTGATTCATCTGGTATTCCTCAGGTTAAGAGTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        156 CACCATCTCAAATTGGTGTTATTCTCCGTGATTCATCTGGTATTCCTCAGGTTAAGAGTG 215

Qy        181 TCACTGGAAGCAAGATTCTWC 201

Db        216 TCACTGGAAGCAAGATTCTTC 236


ALIGNMENT WITH SEQ ID NO: 35

RESULT 1
JV308949
LOCUS       JV308949                 877 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene9753_All.Ascvb, mRNA sequence.
ACCESSION   JV308949
VERSION     JV308949.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 877)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 877)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..877
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 200.6;  DB 672;  Length 877;
  Best Local Similarity   99.5%;  
  Matches  200;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAATTTTTGCTATGGTTCTTAGTGGATTTTATGTATTGAGCCCGATCGACATTATTCCTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 CAATTTTTGCTATGGTTCTTAGTGGATTTTATGTATTGAGCCCGATCGACATTATTCCTG 481

Qy         61 AAGGTTTACTGGGATTTGTTGGCTTGCTTGATGATTTTCTRATTGTACTAGTTGTTTTTC 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||


Qy        121 TCCACCTAGCTACTCTATATCGGTCTTTGCTTCTTAACCGCCATGGAGGAGGATATTGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        542 TCCACCTAGCTACTCTATATCGGTCTTTGCTTCTTAACCGCCATGGAGGAGGATATTGAT 601

Qy        181 TACTAGCTATTTCTCAACCGT 201
              |||||||||||||||||||||
Db        602 TACTAGCTATTTCTCAACCGT 622

ALIGNMENT WITH SEQ ID NO: 39


RESULT 1
JV260048
LOCUS       JV260048                 519 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene21162_All.Ascvb, mRNA sequence.
ACCESSION   JV260048
VERSION     JV260048.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 519)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 519)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..519
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 200.6;  DB 672;  Length 519;
  Best Local Similarity   99.5%;  
  Matches  200;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCATGACCATTTCTTCCAGCATGAAGTGTGCTTTCTCAAGATGGAACATTATATCAAGTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        137 TCATGACCATTTCTTCCAGCATGAAGTGTGCTTTCTCAAGATGGAACATTATATCAAGTT 196

Qy         61 CACACACATTGCCAAAATGACGGTCCATAGTCTCCACCAAYAGATGTATAAATTCCAGAA 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        197 CACACACATTGCCAAAATGACGGTCCATAGTCTCCACCAATAGATGTATAAATTCCAGAA 256

Qy        121 TTGCTAATTCATTTTCATCATTGTCCACCCCAACCAAGAAAAATAGTGAAGCATAGCGCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        257 TTGCTAATTCATTTTCATCATTGTCCACCCCAACCAAGAAAAATAGTGAAGCATAGCGCC 316

Qy        181 TGTACACAACTTTGTAATTCC 201
              |||||||||||||||||||||
Db        317 TGTACACAACTTTGTAATTCC 337


ALIGNMENT WITH SEQ ID NO: 43
RESULT 1
FS215433/c
LOCUS       FS215433                 772 bp    mRNA    linear   EST 24-FEB-2012
DEFINITION  FS215433 Allium sativum stem cDNA library Allium sativum cDNA clone
            EPP004KGAA12S003879, mRNA sequence.
ACCESSION   FS215433
VERSION     FS215433.1
DBLINK      BioSample: SAMN00792275
KEYWORDS    EST.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 772)
  AUTHORS   Kim,D.W., Jung,T.S., Nam,S.H., Kwon,H.R., Kim,A., Chae,S.H.,
            Choi,S.H., Kim,D.W., Kim,R.N. and Park,H.S.
  TITLE     GarlicESTdb: An online database and mining tool for garlic EST
            sequences
  JOURNAL   BMC Plant Biol. 9, 61 (2009)
   PUBMED   19445732
COMMENT     Contact: Hong Seog Park
            Genome Research Center
            Korea Research Institute of Bioscience and Biotechnology
            52 Oun-dong, Yusong-gu, Daejeon, Chung Nam 305-806, Korea
            Email: URL: http://grc.kribb.re.kr
            Genome Research, Korea Research Institute of Bioscience and
            Biotechnology
            52 Oun-dong, Yusong-gu, Daejeon, Chung Nam, 305-333, Korea.
FEATURES             Location/Qualifiers
     source          1..772
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /clone="EPP004KGAA12S003879"

                     /clone_lib="SAMN00792275 Allium sativum stem cDNA library"

  Query Match             80.4%;  Score 144.4;  DB 110;  Length 772;
  Best Local Similarity   87.2%;  
  Matches  157;  Conservative    1;  Mismatches   22;  Indels    0;  Gaps    0;

Qy          1 CATCATCTAACTCATAGTACACCTTTCCAGAACACAAGACCAACCTACTAATGCCCTCTT 60
              | ||||||||||||||||| |||||||| ||||||| |||||| ||||| ||||| ||||
Db        492 CTTCATCTAACTCATAGTATACCTTTCCGGAACACAGGACCAATCTACTGATGCCATCTT 433

Qy         61 CAACATCTTTATGGTCATTCTGATCTTTGATTAAACGCTTRAAACGAGTTCCTTGCTTAT 120
              ||||||||||||| |  ||||||||||| |||||||| ||:|||||||||||||| ||||
Db        432 CAACATCTTTATGATTGTTCTGATCTTTAATTAAACGTTTGAAACGAGTTCCTTGTTTAT 373

Qy        121 CGAACCCTGGATGGCCAACAACATCATCAAATTCTGACAAATTTGACTTACAGTCTTTGT 180
              | || || ||||||||||| ||||||||||||||||| |||||||| || || || ||||
Db        372 CAAATCCAGGATGGCCAACCACATCATCAAATTCTGATAAATTTGATTTGCAATCCTTGT 313


ALIGNMENT WITH SEQ ID NO: 43
RESULT 1
JV293098
LOCUS       JV293098                 400 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene6507_All.Ascvb, mRNA sequence.
ACCESSION   JV293098
VERSION     JV293098.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 400)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 400)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..400
                     /organism="Allium sativum"

                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 179.6;  DB 672;  Length 400;
  Best Local Similarity   99.4%;  
  Matches  179;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATCATCTAACTCATAGTACACCTTTCCAGAACACAAGACCAACCTACTAATGCCCTCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 CATCATCTAACTCATAGTACACCTTTCCAGAACACAAGACCAACCTACTAATGCCCTCTT 280

Qy         61 CAACATCTTTATGGTCATTCTGATCTTTGATTAAACGCTTRAAACGAGTTCCTTGCTTAT 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        281 CAACATCTTTATGGTCATTCTGATCTTTGATTAAACGCTTAAAACGAGTTCCTTGCTTAT 340

Qy        121 CGAACCCTGGATGGCCAACAACATCATCAAATTCTGACAAATTTGACTTACAGTCTTTGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 CGAACCCTGGATGGCCAACAACATCATCAAATTCTGACAAATTTGACTTACAGTCTTTGT 400


ALIGNMENT WITH SEQ ID NO: 43
RESULT 3
JV253846/c
LOCUS       JV253846                1305 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene13726_All.Ascvb, mRNA sequence.
ACCESSION   JV253846
VERSION     JV253846.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 1305)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 1305)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers

                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             80.4%;  Score 144.4;  DB 672;  Length 1305;
  Best Local Similarity   87.2%;  
  Matches  157;  Conservative    1;  Mismatches   22;  Indels    0;  Gaps    0;

Qy          1 CATCATCTAACTCATAGTACACCTTTCCAGAACACAAGACCAACCTACTAATGCCCTCTT 60
              | ||||||||||||||||| |||||||| ||||||| |||||| ||||| ||||| ||||
Db        803 CTTCATCTAACTCATAGTATACCTTTCCGGAACACAGGACCAATCTACTGATGCCATCTT 744

Qy         61 CAACATCTTTATGGTCATTCTGATCTTTGATTAAACGCTTRAAACGAGTTCCTTGCTTAT 120
              ||||||||||||| |  ||||||||||| |||||||| ||:|||||||||||||| ||||
Db        743 CAACATCTTTATGATTGTTCTGATCTTTAATTAAACGTTTGAAACGAGTTCCTTGTTTAT 684

Qy        121 CGAACCCTGGATGGCCAACAACATCATCAAATTCTGACAAATTTGACTTACAGTCTTTGT 180
              | || || ||||||||||| ||||||||||||||||| |||||||| || || || ||||
Db        683 CAAATCCAGGATGGCCAACCACATCATCAAATTCTGATAAATTTGATTTGCAATCCTTGT 624


ALIGNMENT WITH SEQ ID NO: 57

RESULT 1
JV272809
LOCUS       JV272809                 262 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene4547_All.Ascvb, mRNA sequence.
ACCESSION   JV272809
VERSION     JV272809.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 262)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 262)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x

            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..262
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 190.6;  DB 672;  Length 262;
  Best Local Similarity   99.5%;  
  Matches  190;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGTAGACCACGAACGCGAACAACTGGCAATGATGGAGGTTGATTATCATAGGCATATGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGGTAGACCACGAACGCGAACAACTGGCAATGATGGAGGTTGATTATCATAGGCATATGG 60

Qy         61 AATCGTGTGAGGAAGATTTGAACTGGAAGGWGCTCCATAATAAGCACCGGTATCCATAAG 120
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db         61 AATCGTGTGAGGAAGATTTGAACTGGAAGGTGCTCCATAATAAGCACCGGTATCCATAAG 120

Qy        121 ATGCTGTCTCTTTAATCTCGTATCAAGAGCACCACCGCTATCTGCATATTTCCGTTTGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ATGCTGTCTCTTTAATCTCGTATCAAGAGCACCACCGCTATCTGCATATTTCCGTTTGAA 180

Qy        181 ATCGCCACCGG 191
              |||||||||||
Db        181 ATCGCCACCGG 191


ALIGNMENT WITH SEQ ID NO: 57
RESULT 1
JV260325
LOCUS       JV260325                 583 bp    mRNA    linear   TSA 06-DEC-2012
DEFINITION  TSA: Allium sativum Unigene21458_All.Ascvb, mRNA sequence.
ACCESSION   JV260325
VERSION     JV260325.1
DBLINK      BioProject: PRJNA158177
            Sequence Read Archive: SRR452324, SRR452412, SRR452413, SRR452414
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Allium sativum (garlic)
  ORGANISM  Allium sativum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Asparagales;
            Amaryllidaceae; Allioideae; Allieae; Allium.
REFERENCE   1  (bases 1 to 583)
  AUTHORS   Sun,X., Zhou,S., Meng,F. and Liu,S.
  TITLE     De novo assembly and characterization of the garlic (Allium
            sativum) bud transcriptome by Illumina sequencing
  JOURNAL   Plant Cell Rep. 31 (10), 1823-1828 (2012)
   PUBMED   22684307
REFERENCE   2  (bases 1 to 583)
  AUTHORS   Sun,X.D., Zhou,S.M., Meng,F.L., Li,H. and Liu,S.Q.

  JOURNAL   Submitted (04-MAY-2012) Shandong Agricultural University, Daizong
            Road No.61, Taian, Shandong 271018, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Coverage              :: 12x
            Sequencing Technology :: Illumina HiSeq 2000
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..583
                     /organism="Allium sativum"
                     /mol_type="mRNA"
                     /db_xref="taxon:4682"
                     /tissue_type="clove"
                     /dev_stage="vegetative bud"
                     /country="China"

  Query Match             100.0%;  Score 200.6;  DB 672;  Length 583;
  Best Local Similarity   99.5%;  
  Matches  200;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCAATAAACAAATGCAATAACAGGTCCTTCTCTGATTAACTTCCCATCGAGAATCACAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        131 CCCAATAAACAAATGCAATAACAGGTCCTTCTCTGATTAACTTCCCATCGAGAATCACAA 190

Qy         61 GATCCCCATCAACCCACCTAGGGTTTCGAAAACCAGGATCRGCTATCCTTCCTTGTCCCT 120
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        191 GATCCCCATCAACCCACCTAGGGTTTCGAAAACCAGGATCGGCTATCCTTCCTTGTCCCT 250

Qy        121 TATACCTAGCAATCACACCAAATTCTTCTGGTATAATACCCTTATGAGGAAGCTGATACT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        251 TATACCTAGCAATCACACCAAATTCTTCTGGTATAATACCCTTATGAGGAAGCTGATACT 310

Qy        181 GTTTGCCTATTTTTGCACGGA 201
              |||||||||||||||||||||
Db        311 GTTTGCCTATTTTTGCACGGA 331


	In addition, the Examiner found that there is very little information publicly available about genomic DNA sequences for leek.  The instant specification states that their SNP assays were developed and tested on 16 garlic lines and 9 leek lines (see page 20, Example 3), therefore, taken as a whole, it appears that the instant SNP markers would be present in multiple publicly available garlic and leek lines.  For these reasons, the SNP markers do not appear to be specific for the deposited seeds.

Van Cappellen et al teach that in some F1 interspecific garlic x leek hybrid plants, a spontaneous doubling of the chromosomes occurred which results in a tetraploid progeny (see Example 3 on page 15).  They also suggest that the garlic and leek parental plants could be doubled to tetraploid prior to crossing to accelerate the production of a viable combination of gametes (see example 4 on page 16).  
All of the F1 interspecific hybrids produced by Van Cappellen et al would have inherently comprised nuclear genomic material from both leek and garlic and would have been heterozygous for the markers recited in claims 2 and 3.  With regard to comprising at least 250 mg/kg of allicin, the instant specification demonstrates that there were differences in the allicin levels when comparing the two hybrids, Fzl-21 and Fzl-28 (see Table 1 on page 16 of the instant specification).  There was also a distribution with a wide range of differing levels of methyl allyl disulfide and diallyl disulfide and 
For these reasons Van Cappellen et al anticipate the instantly claimed interspecific hybrid plants.
Request for Information under 37 CFR § 1.105


Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

This request is being made for the following reasons:
Applicant is claiming plants derived from a cross between an Allium ampeloprasum plant and an Allium sativum plant and obtainable from an interspecific hybrid plant as deposited under accession number NCIMB 42564;and the Applicant is claiming 65 single nucleotide polymorphism (SNP) markers (SEQ ID NOs: 1-65) which are disclosed in the specification to be markers identified based on cDNA sequences of leek and garlic (see page 20), but the instant specification is silent about what starting materials and methods were used to produce the cytoplasmic male sterile garlic plant and the leek plant that were crossed to generate the F1 hybrid plants used in the working example #1 (see page 15 of the specification), and the specification does not clearly state if the data in Tables 1-4 were taken from F1 hybrid plants (therefore 50% garlic and 50% leek) or if they were taken from back-cross progeny, such as the back-cross 1 (BC1) 

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

Please supply the breeding methodology and history regarding the development of the instant deposited seeds (NCIMB accession 42564), and please supply the history and identity for the parent plants that were crossed to generate the interspecific hybrid.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines and for the interspecific hybrid (synonyms for hybrid species #1430389 and any names/synonyms for the male sterile garlic plant(s) and the leek plant(s) used in the initial cross).  
b) Information pertaining to the public availability of the original parental lines and the deposited hybrid should be set forth.
c) The breeding method for generating the parent plants should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the parents of the instant hybrid plant were chosen should be set forth.
homozygosity or heterozygosity of the parents and deposited seeds should be set forth.
f)  Are there any patent applications or patents in which half-siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.
g)  Please state what type of hybrids Fzl-21 and Fzl-28 are; i.e. are they F1 hybrids from a garlic x leek, or are they progeny of such a cross?  If they are progeny of the F1, please state if they were back-crossed, out-crossed, or selfed, and if they were crossed, please disclose the crossing partner(s).
h) Please state what type of hybrids were used as samples in Tables 3 and 4; i.e. are they F1 hybrids from a garlic x leek, or are they progeny of such a cross?  If they are progeny of the F1, please state if they were back-crossed, out-crossed, or selfed, and if they were crossed, please disclose the crossing partner(s).

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  Applicant is advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in 

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

7.	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a reply period equal to the Office Action to which it is appended.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662